t c memo united_states tax_court subhendu das petitioner v commissioner of internal revenue respondent docket nos filed date subhendu das pro_se linette angelastro for respondent memorandum opinion nameroff special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies in and penalties on petitioner's federal income taxes as follows unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure year1 deficiency sec_6662 dollar_figure big_number dollar_figure -0- docket no pertains to and docket no pertains to and after concessions by petitioner the issues for decision are whether petitioner is entitled to deduct business_expenses on schedule c for and or whether the deductions belong to his corporation if we hold that he is entitled to deduct the business_expenses whether petitioner has substantiated the expenses and whether petitioner is liable for the accuracy-related_penalties under sec_6662 for negligence or disregard of rules or regulations some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed his petition petitioner resided in chatsworth california background in the notice_of_deficiency for respondent determined that petitioner had an unreported capital_gain of dollar_figure in the notice_of_deficiency for respondent disallowed a claimed capital_loss on the ground that petitioner did not prove that the stock was worthless in that year petitioner conceded both issues at trial trial of this case began on date at trial petitioner conceded the capital_gain and loss issues for and however petitioner was not prepared to go forward with his case concerning the claimed business_expenses on schedule c for and we continued the case to date and instructed petitioner to be prepared to present the facts of his case along with the necessary documents and records despite the court’s warning petitioner was not prepared to discuss the substantiation issue although some documents were stipulated without explanation or elaboration petitioner has a ph d in electrical engineering in he quit his job as an aerospace engineer in order to pursue his invention of a computer-controlled nozzle sprinkler system sprinkler system the sprinkler system consisted of a computer-driven rotating watering device for gardens and lawns also in petitioner created a california corporation called computer control systems inc ccsi ccsi filed its articles of incorporation on date petitioner and his wife were the only shareholders according to petitioner ccsi’s business was to produce the sprinkler system to sell to customers petitioner was named the vice president of engineering and his wife was named president of ccsi a separate checking account was opened in ccsi’s name thereafter petitioner expended dollar_figure for several items in connection with his invention such as a lathe with various attachments and a computer with accessories petitioner testified that the equipment was transferred to the corporation petitioner filed for a patent which was eventually obtained in his name the filing cost for the patent was dollar_figure there was no formal agreement between petitioner and ccsi for use of the patent during and petitioner was primarily engaged in obtaining investors for the product neither ccsi nor petitioner had any product for sale on schedule c for under the name of computer controlled systems petitioner reported no income and claimed deductions of dollar_figure for business_expenses and dollar_figure for a home_office on schedule c for under the name of ccsi petitioner claimed deductions of dollar_figure for business_expenses and dollar_figure for home_office in petitioner reported dollar_figure in gross_receipts and dollar_figure for cost_of_goods_sold resulting in gross_income of dollar_figure the schedule c expenses consisted of car and truck sec_179 deduction1 insurance dollar_figure big_number dollar_figure big_number petitioner stated at trial that to date the sprinkler system has not been ready for sale therefore we assume the gross_receipts reported in were not related to the sprinkler system office expenses utilities home office2 total big_number big_number big_number big_number big_number the amount of dollar_figure consists of a dollar_figure patent fee dollar_figure for the valve prototype and dollar_figure for a lathe computer and tools the amount of dollar_figure consists of dollar_figure for an ibm p sec_1 and dollar_figure for a second prototype the record contains no evidence as to the basis for the prototype costs amounts shown are rounded to the nearest dollar the computations for the home_office_deductions included amounts for insurance and utilities for the home_office expenses the following documents were stipulated a notice of assessed value change for petitioner’s residence dated date an annual real_estate tax and interest statement for an amended declaration page for a homeowner’s insurance_policy one page of a telephone bill from one gas bill and one electric bill petitioner did not file a schedule c with his joint_return petitioner testified that he filed tax returns for ccsi in and he claimed expenses on ccsi’s return only when ccsi reported income ccsi reported income when petitioner did contract work on behalf of ccsi petitioner presented a brochure reflecting an undated business plan statement describing the sprinkler system in thi sec_4 petitioner did not elaborate on what type of contract work he was doing on behalf of ccsi but we assume that it was unrelated to the sprinkler system brochure the name of petitioner’s corporation was shortened to systems inc si the brochure states that si designed and produced the sprinkler system respondent disallowed all schedule c expenses for both years and contended that the claimed expenses belong to ccsi and not petitioner discussion pursuant to sec_162 a deduction is allowed for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in order to be deductible business_expenses generally must be the expenses of the taxpayer claiming the deduction 91_tc_713 affd 905_f2d_241 8th cir 47_tc_483 for tax purposes a corporation is treated as a separate_entity from its shareholders 319_us_436 furthermore a shareholder is not entitled to a deduction from his individual income for his payment of corporate expenses 308_us_488 gantner v commissioner supra shareholders cannot deduct as personal expenses such expenses that further the business of the corporation 85_tc_798 petitioner stated that he paid all the claimed expenses petitioner is an officer and shareholder of ccsi and both parties agree that ccsi was an active corporation during the years at issue ccsi was created to produce and market the sprinkler system and petitioner transferred all equipment related to the sprinkler system to ccsi thus every expense related to the sprinkler system is an expense of ccsi even if petitioner paid the expense furthermore the fact that the expenses were deducted on ccsi’s return when ccsi had income shows that the expenses are those of ccsi petitioner cannot shift expenses back and forth depending on where the income was ccsi is an entity separate from petitioner moline properties inc v commissioner supra since petitioner did not file a schedule c with his joint_return we assume that was the year for which ccsi claimed expenses on its return petitioner held out ccsi as the producer of the sprinkler system and by incurring these expenses petitioner was furthering the business of ccsi leamy v commissioner supra therefore we find that the expenses properly belong to ccsi and not petitioner respondent has not raised the issue of whether any of the expenses were nondeductible preopening expenses 345_f2d_901 4th cir vacated and remanded per curiam on other grounds 382_us_68 given that neither ccsi nor petitioner had sufficient investors any plans or facilities for manufacturing the product nor any staff for sales of the product this issue would otherwise seem to be applicable in light of our conclusion that the expenses are those of ccsi and not petitioner we do not consider the issue of substantiation however we now consider whether petitioner as an employee of ccsi is entitled to deduct home_office expenses on schedule a as unreimbursed employee_expenses sec_280a in general provides that no deduction is allowed with respect to the business use of a taxpayer’s personal_residence sec_280a contains some limited and explicit exceptions to this rule for a deduction to be allowed under sec_280a a taxpayer who is an employee must establish that a portion of his dwelling_unit is exclusively used on a regular basis for the purpose enumerated in sec_280a and that the taxpayer maintained the office for the convenience of his employer moreover deductions allowed under section sec_280a exceptions for certain business or rental use limitation on deductions for such use -- certain business use -- subsection a shall not apply to any item to the extent such item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis-- a as the principal_place_of_business for any trade_or_business of the taxpayer in the case of an employee the preceding sentence shall apply only if the exclusive use referred to in the preceding sentence is for the convenience of his employer 280a c may not exceed the excess of the gross_income derived from such use over the deductions allocable to such use which are allowable regardless of the usage such as property taxes see sec_280a there is no evidence in the record that petitioner maintained a home_office for the convenience of ccsi petitioner was not prepared to testify or present documents substantiating the home_office deduction the few documents that were stipulated were provided without meaningful testimony moreover there was no gross_income from petitioner’s business as an employee of ccsi in or therefore petitioner has not overcome the prohibition of sec_280a and he is not entitled to deduct home_office expenses on schedule a however we do note that in petitioner allocated a portion of his real_estate_taxes deductible on schedule a to the home_office computation on form_8829 for deduction on schedule c of a total amount of dollar_figure dollar_figure was allocated to the home_office deduction and the remaining dollar_figure was claimed on schedule a based on our holding that petitioner is not entitled to deduct schedule c expenses the dollar_figure that petitioner petitioner claimed percent of his mortgage interest_expense in and and percent of his real_estate_taxes in as itemized_deductions on his schedules a in addition however petitioner claimed an alleged business portion of these items on the schedules c allocated to that schedule is deductible on line of schedule a for accuracy-related_penalty respondent determined an accuracy-related_penalty under sec_6662 sec_6662 imposes a penalty of percent on any portion of an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations sec_6662 and b negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard sec_6662 a position with respect to an item is attributable to negligence if it lacks a reasonable basis sec_1_6662-3 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position with respect to that portion and that the taxpayer acted in good_faith with respect to that portion sec_6664 the determination of whether a taxpayer acted with reasonable_cause and good_faith within the meaning of sec_6664 is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs at trial and on brief petitioner did not address the sec_6662 penalty petitioner prepared the joint returns for the years at issue we find that petitioner is liable for the accuracy-related_penalty for failing to report a capital_gain and for improperly claiming expenses that are not allowable accordingly respondent is sustained on this issue to reflect the foregoing decisions will be entered under rule
